In a matrimonial action in which the parties were divorced by judgment dated November 4, 1996, the plaintiff former husband appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), entered March 1, 2004, which denied his motion to vacate a prior order of the same court dated January 27, 2003, which, upon his default, granted the motion of the defendant former wife to adjudge him in contempt for failure to pay child support arrears.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiffs contentions on this appeal concern alleged er*420rors made by a Special Referee at a hearing conducted in October 2000. By order entered September 6, 2001, the Supreme Court, inter aha, granted the defendant’s motion to confirm the Special Referee’s ensuing report. The plaintiff appealed from that order, but failed to perfect that appeal. Accordingly, by decision and order on motion of this Court dated August 7, 2002, that appeal was dismissed for failure to prosecute in accordance with the rules of this Court.
Contrary to the plaintiff’s contention, the alleged errors of which he complains are not brought up for review in the context of this appeal. Since he advances no argument regarding the March 1, 2004 order on appeal in this case, we are compelled to affirm that order. H. Miller, J.P., Cozier, Ritter and Santucci, JJ., concur.